Magruder, J.,
delivered the opinion of this court.
The plaintiff here, was the plaintiff below. His action was brought for slander and a libel. The plea was not guilty, and verdict for the defendant.
In the course of the trial, the plaintiff took one exception. It does not appear that he offered any proof whatever, in support of any one of the allegations to be found in his declaration. As far as we can judge, of the first witness he called up, (after asking him if he knew the defendant,) he at once asked the question: “ Did you, at any time during the summer of *3751845, receive from the defendant any letter or letters having relation to the employment of the plaintiff, by the defendant, as his agent, for the purchase of negroes in Carroll county, and the advance, by the said defendant to the said plaintiff, of $300, on account of said agency, and the charge against the plaintiff of having obtained the same by false pretences?”
The question being objected to by the defendant, the court decided that it was inadmissible, and to that decision the plaintiff excepted.
As the plaintiff was not called upon to say for what purpose he designed to offer the testimony, the court would have erred, if for any purpose it was admissible.
It might have been offered to increase the damages, but for such purpose, it was inadmissible, until some testimony had been submitted tending to prove any one of the matters charged.
If offered to prove the plaintiff’s case, it must have been to establish the second count in the declaration.
It was certainly a leading question, and if answered in the affirmative, would not have proved that the allleged libel corresponded with the plaintiff’s allegations in the second count of his declaration.
An answer in the affirmative, would have been parol proof of the contents of a written paper, when non constat, that any effort was made to get possession of the paper itself. If the defendant, himself, after a publication of the libel, had taken possession of it, and retained it in his possession, he must have notice to produce it, and refuse, before parol evidence can be given of its contents. Starkie on Libel, 383.
Slight variances between the words charged, and the words contained in the libel, will prove fatal. Ibid, 279. And surely the contents of a libel are not to be proved until some attempt has been made to produce the libel itself.
If, to the admissibility of testimony, objection be made in the court below, the party objecting is not, upon appeal, confined to the objection which it would seem was there relied on.
JUDGMENT AFFIRMED.
*376In the case <of Donovan'’s appeal, the verdict having been in his favor, and the judgment affirmed, as above, he cannot be injured by the decision of which he complains, and, of course, cannot ask a reversal of the judgment.
JUDGMENT AFFIRMED.